Campbell, C. J.,
delivered the opinion of the court.
The deed of trust was void, because it was executed by the appellee without the joinder of her husband ; and the absolute conveyance to Jane Jones was void, because the acknowledgment of the appellee was taken by the husband of the grantee, who was the pro^cjiring cause of its being made to her. Wasson v. Connor, 54 Miss. 351. The decree cancelling these deeds was correct.
The objection made by the appellants to that part of the decree which directs the clerk to enter the fact of cancellation on the margin of the record is unavailing to them. Such entry will in no way harm them, and may be very useful hereafter in pointing those who search the records, and see these deeds there, to an important part of their history, which might otherwise escape the observation of those interested to ascertain it. It is useful to the public, and harmless to the appellants, that such notation should be made on the record of the deeds. Decree affirmed„